DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues – “This claimed structure advances the art, as it saves real estate on network devices, by using the existing structure (real estate) of the mechanical cage of the device under test, for connections.” 
At present the claims do not address that a mechanical cage has replaced existing communication interface structures because other communication elements of the claims are not specifically recited. Therefore the consideration of the advantages of an embodiment of the invention are not recited by the claims.
Applicant argues – “However, the module 230, by plugging into the connector 294, does not plug into any structure equivalent or analogous to a mechanical cage, as recited in claim 1.”  
Applicant’s argument is moot as being based on the more specific amended language. The prior art references have been updated based on the amendments.
Applicant argues -  “However, like Jackson ‘2191, Tena ‘5756 fails to disclose any test module which plugs into a mechanical cage of a system to be tested, and relays a time- synchronization signal.”  “Regardless of the correctness of the Examiner’s interpretations of Narayanan ‘8431, this reference fails to at least disclose any test module which plugs into a mechanical cage of a system to be tested and relays a time- synchronization signal.” “Again, like Jackson ‘2191 and Tenea ‘5756, Iwasaki ‘776 fails to provide any disclosure of any structure test module which plugs into a mechanical cage of a system to be tested and relays a time- synchronization signal.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-12, 14, 16-17, 19-20, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, US 20110182191 A1 (hereafter referred to as Jackson) in view of Tenea et al., US 20160315756 A1 (hereafter referred to as Tenea) and in view of Achkir et al., US 20180309654 A1 (hereafter referred to as Achkir).
A.	Regarding claims 1 and 14 and 26, Jackson teaches a pluggable module [a method] {a pluggable module} for testing time-synchronization signals of network elements (p. 43, “Each pluggable test module 230 may be physically interchangeable with the replaced pluggable transceiver module, which is to say that each test module may plug into a connector 294 on the corresponding network card in replacement of a pluggable transceiver module without interference with other portions of the network card or the network device.”), the pluggable module comprising: 
a first connector for connecting to test equipment (p. 42, “In the exemplary test set-up of FIG. 2, a port on network card 292-1 may communicate with a counterpart port on network card 212 within the test equipment 210 via a pluggable transceiver module 296, communications links 220, and a second pluggable transceiver module 216.”); 
a second connector for connecting to a network port of a network element (p. 42, “However, in the test set-up of FIG. 2, the ports on network cards 292-2 and 292-3 may communicate with pluggable test modules 230 installed on the network cards 292-2 and 292-3 in replacement of, or instead of, pluggable transceiver modules.”); and 
at least one driver (p. 48, configured storage area for the pluggable test module 230), which is connected between the first and second connectors and is configured to buffer (p. 48, “Each pluggable test module 230 may receive configuration data from the test manager 240 before or during a test session. “ Test instructions specify storing requirements for test data and results. “The configuration data may also include criteria and instructions for capturing and storing specific received packets.”) and relay a type of test signal  between the network element and the test equipment (p. 86, “Some or all of the configuration data 756 that defines and controls the operation of the pluggable test module 732/734 may be received from the test manager 740 via the communications link 722/724 and the control transceiver 762.”). 
Jackson does not specifically teach a type of test signal is a time-synchronization signal. However, in the same field of endeavor, Tenea teaches relay a time-synchronization signal between the network element and the test equipment (p. 20, “In operation, test device 102 sends device under test 104 a synchronization message, such as a PTP synchronization message, …” “When in test mode, device under test 104 echoes its local time to test device 102 by periodically sending synchronization messages (the reverse synchronization messages) to the test device 102” And p. 15, “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106.” “Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate “reverse sync” messages for test purposes.”  See p. 50, “Controller 107 can reside anywhere in the network, either as a separate device, or even on one the PTP clocks active in the network. It may be convenient to have controller 107 on the grandmaster device. Thus, controller 107 can be a component of test device 102 or on a node separate from test device 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to substitute a time-synchronization signal from Tenea for the type of test signal from Jackson to expand the testing configurations and thereby measure the quality of the clock of a slave system by using the testing patterns of Tenea.
Jackson-Tenea does not specifically teach a second connect comprising a mechanical cage connector for connecting a network port including a mechanical cage of a network element. However, in the same field of endeavor, Achkir teaches a second connect comprising a mechanical cage connector (p. 42, “The first portion 52 of the test module may be configured to fit within any standard module form factor, including for example XFP, SFP, SFP+, CSFP, QSFP+, CFP2, CFP4, or any other current or future pluggable module form factor standard.”) for connecting a network port including a mechanical cage of a network element (p. 43, “The host cage system 60 may include, for example, a connector cover and connector reflow mount fabricated with the host, and configured for receiving one or more transceiver modules (e.g., CFP2 module). At least a first portion 52 of the test module 50 is configured for insertion into the cage 60 mounted on the line card 62.”). It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Tenea to substitute new test module from Achkir for the small factor pluggable from Jackson-Tenea to enable testing at reduced cost and be adaptable to multiple customer sites.
B.	Regarding claims 4 and 17, Jackson-Tenea-Achkir teaches the second connector is configured to fit in the mechanical cage and plug to the network port (p. 43, “The host cage system 60 may include, for example, a connector cover and connector reflow mount fabricated with the host, and configured for receiving one or more transceiver modules (e.g., CFP2 module). At least a first portion 52 of the test module 50 is configured for insertion into the cage 60 mounted on the line card 62.”).
C.	Regarding claims 7 and 27, Jackson teaches a network element (network card 292, p. 41, “The network device 290 may include a plurality of network cards 292, of which network cards 292-1, 292-2, and 292-3 are identified in FIG. 2. As shown in FIG. 2, each network card 292-1, -2, -3 may have one port for communications with other equipment such as the test equipment 210.”), comprising: 
a network connector for communicating packets over a network (p. 46, “Each pluggable test module 230 may communicate with a test manager 240 within or coupled to the test equipment 210 via the network card 292-1, the pluggable transceiver modules 216, 296, the links 220, and the port unit 218. Since each pluggable test module 230 communicates with the test manager 240 via the network device 290, the pluggable test module 230 will be referred to herein as an "in-band" pluggable test module (to distinguish from "wireless" and "wired" pluggable test modules to be described subsequently).”); 
time-synchronization circuitry, configured to time-synchronize the network element using a time-synchronization signal (p. 52, “The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290.” And p. 84, “All or portions of the pluggable test module 630 may be implemented by one or more application specific integrated circuits (ASICs). All or portions of the pluggable test module 630 may be implemented by one or more field programmable gate arrays (FPGAs), or other programmable logic circuits.”); and 
test-signal routing circuitry [synchronization routing circuitry], which is configured, when a pluggable module is plugged into the network connector (p. 54, “When the in-band pluggable test modules 230 communicate with the test manager 240 through the network device 290 … time synchronization packets (if required) communicated between the test modules 230 and the test manager 240 add to the load on the network device 290.” And p. 84, “All or portions of the pluggable test module 630 may be implemented by one or more application specific integrated circuits (ASICs). All or portions of the pluggable test module 630 may be implemented by one or more field programmable gate arrays (FPGAs), or other programmable logic circuits.”), to route a type of test signal between the type of test circuitry and the network connector, so as to communicate the type of test signal between the network element and test equipment via the pluggable module [so as to report delay and latency] (p. 86, “Some or all of the configuration data 756 that defines and controls the operation of the pluggable test module 732/734 may be received from the test manager 740 via the communications link 722/724 and the control transceiver 762.”)
Jackson does not specifically the type of test signal is a time-synchronization signal. Jackson teaches a type of test signal including determining latency (Jackson, p. 52, “In order to measure temporal performance parameters such as minimum and maximum latency times and packet arrival rates, each in-band pluggable test module 230 may include a time clock synchronized to a master time clock within the test equipment 210. The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290.” Functional routing between testing equipment pluggable module and network card and the device under test pluggable module and network card, p. 42 “In the exemplary test set-up of FIG. 2, a port on network card 292-1 may communicate with a counterpart port on network card 212 within the test equipment 210 via a pluggable transceiver module 296, communications links 220, and a second pluggable transceiver module 216.”). However, in the same field of endeavor, Tenea teaches a type of test signal is a time-synchronization signal (p. 20, “In operation, test device 102 sends device under test 104 a synchronization message, such as a PTP synchronization message, …” “When in test mode, device under test 104 echoes its local time to test device 102 by periodically sending synchronization messages (the reverse synchronization messages) to the test device 102” And p. 15, “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106.” “Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate “reverse sync” messages for test purposes.”  See p. 50, “Controller 107 can reside anywhere in the network, either as a separate device, or even on one the PTP clocks active in the network. It may be convenient to have controller 107 on the grandmaster device. Thus, controller 107 can be a component of test device 102 or on a node separate from test device 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to substitute a clock synchronization test signal from Tenea for the test signal from Jackson to expand the testing configurations and thereby measure the quality of the clock of a slave system by using the testing patterns of Tenea.
Jackson-Tenea does not specifically teach a network connector of a mechanical cage of a network element, the network connector for communicating packets over a network; and a pluggable module including a mechanical cage connector is plugged into the network connector. However, in the same field of endeavor, Achkir teaches a network connector of a mechanical cage of a network element, the network connector for communicating packets over a network (p. 42, “The first portion 52 of the test module may be configured to fit within any standard module form factor, including for example XFP, SFP, SFP+, CSFP, QSFP+, CFP2, CFP4, or any other current or future pluggable module form factor standard.”); and a pluggable module including a mechanical cage connector is plugged into the network connector(p. 43, “The host cage system 60 may include, for example, a connector cover and connector reflow mount fabricated with the host, and configured for receiving one or more transceiver modules (e.g., CFP2 module). At least a first portion 52 of the test module 50 is configured for insertion into the cage 60 mounted on the line card 62.”). It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Tenea to substitute new test module from Achkir for the small factor pluggable from Jackson-Tenea to enable testing at reduced cost and be adaptable to multiple customer sites.

D.	Regarding claim 20, Jackson teaches a method in a network element (p. 43, “Each pluggable test module 230 may be physically interchangeable with the replaced pluggable transceiver module, which is to say that each test module may plug into a connector 294 on the corresponding network card in replacement of a pluggable transceiver module without interference with other portions of the network card or the network device.”), the method comprising: 
communicating packets over a network via a network connector of the network element (p. 42, “However, in the test set-up of FIG. 2, the ports on network cards 292-2 and 292-3 may communicate with pluggable test modules 230 installed on the network cards 292-2 and 292-3 in replacement of, or instead of, pluggable transceiver modules.” And p. 47, “The in-band pluggable test modules 230 may transmit and receive test traffic via the network device 290.”); 
time-synchronizing the network element using a time-synchronization signal, by time-synchronization circuitry in the network element (p. 52, “The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290.” And p. 84, “All or portions of the pluggable test module 630 may be implemented by one or more application specific integrated circuits (ASICs). All or portions of the pluggable test module 630 may be implemented by one or more field programmable gate arrays (FPGAs), or other programmable logic circuits.”); and 
when a pluggable module is plugged into the network connector (p. 54, “When the in-band pluggable test modules 230 communicate with the test manager 240 through the network device 290 … time synchronization packets (if required) communicated between the test modules 230 and the test manager 240 add to the load on the network device 290.”), routing the type of test signal between the type of test signal circuitry and the network connector (p. 86, “Some or all of the configuration data 756 that defines and controls the operation of the pluggable test module 732/734 may be received from the test manager 740 via the communications link 722/724 and the control transceiver 762.”), so as to communicate the type of test signal between the network element and test equipment via the pluggable module (p. 86, “The pluggable test module 732/734 may include a control transceiver 762 which may communicate with a test manager 740 via a wireless communications link 722 or a wired communications link 724.”). 
Jackson does not specifically a type of test signal is a time-synchronization signal. However, in the same field of endeavor, Tenea teaches relay a time-synchronization signal between the network element and the test equipment (p. 20, “In operation, test device 102 sends device under test 104 a synchronization message, such as a PTP synchronization message, …” “When in test mode, device under test 104 echoes its local time to test device 102 by periodically sending synchronization messages (the reverse synchronization messages) to the test device 102” And p. 15, “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106.” “Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate “reverse sync” messages for test purposes.”  See p. 50, “Controller 107 can reside anywhere in the network, either as a separate device, or even on one the PTP clocks active in the network. It may be convenient to have controller 107 on the grandmaster device. Thus, controller 107 can be a component of test device 102 or on a node separate from test device 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to substitute a time-synchronization signal from Tenea for the type of test signal from Jackson to expand the testing configurations and thereby measure the quality of the clock of a slave system by using the testing patterns of Tenea.
Jackson-Tenea does not specifically teach communicating packets via a network connector of a mechanical cage of the network element and a pluggable module including a mechanical cage connector is plugged into the network connector. However, in the same field of endeavor, Achkir teaches communicating packets via a network connector of a mechanical cage of the network element (p. 43, “The host cage system 60 may include, for example, a connector cover and connector reflow mount fabricated with the host, and configured for receiving one or more transceiver modules (e.g., CFP2 module). At least a first portion 52 of the test module 50 is configured for insertion into the cage 60 mounted on the line card 62.”) and a pluggable module including a mechanical cage connector is plugged into the network connector  (p. 42, “The first portion 52 of the test module may be configured to fit within any standard module form factor, including for example XFP, SFP, SFP+, CSFP, QSFP+, CFP2, CFP4, or any other current or future pluggable module form factor standard.”). It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Tenea to substitute new test module from Achkir for the small factor pluggable from Jackson-Tenea to enable testing at reduced cost and be adaptable to multiple customer sites.

E.	Regarding dependent claims 3 and 16 and 22, Jackson-Tenea-Achkir teaches the pluggable module (a  method) according to claim 1, as cited above. Jackson does not specifically teach wherein the time-synchronization signal comprises a Pulse-Per-Second (PPS) signal. However, in the same field of endeavor, Tenea teaches wherein the time-synchronization signal comprises a Pulse-Per-Second (PPS) signal (p. 4, “To test the quality of the slave systems in synchronizing the local clocks of the slave (device under test) with the clock of the master (the test device), some slave systems provide a separate physical interface to output a test signal, e.g., a one pulse per second (PPS) output or a 10 MHz output.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Achkir  to substitute PPS from Tenea for the test signal from Jackson to use a well-known test signal to test the quality of the clock of a slave system and enable compensation for low quality clock and ensure clock synchronization.
F.	Regarding dependent claims 6 and 19, Jackson-Tenea-Achkir teaches the pluggable module (a method) according to claims 1 and 14, wherein the second connector comprises a Small-Factor Pluggable (SFP) connector (Jackson, p. 33, “A variety of pluggable transceiver modules have been developed in accordance with multiple source agreements between competing manufacturers. For example more than 40 different small form-factor pluggable (SFP) transceiver modules are available…” And p. 45, “For example, a test module for use in replacement of an SFP+ pluggable transceiver module may have a power consumption less than or equal to 1.5 watts.”).
G.	Regarding dependent claim 9, Jackson-Tenea-Achkir teaches the network element according to claim 7, as cited above. Jackson does not specifically teach wherein the time-synchronization signal comprises a Pulse-Per-Second (PPS) signal. However, Tenea teaches wherein the time-synchronization signal comprises a Pulse-Per-Second (PPS) signal (p. 4, “To test the quality of the slave systems in synchronizing the local clocks of the slave (device under test) with the clock of the master (the test device), some slave systems provide a separate physical interface to output a test signal, e.g., a one pulse per second (PPS) output or a 10 MHz output.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to substitute PPS from Tenea for the test signal from Jackson-Achkir to use a well-known test signal to test the quality of the clock of a slave system and enable compensation for low quality clock and ensure clock synchronization.
H.	Regarding dependent claims 10 and 23, Jackson-Tenea-Achkir teaches the network element (the method) according to claims 7 and 20, wherein the time-synchronization circuitry is configured to generate the time-synchronization signal (p. 52, “The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290.” And p. 84, “All or portions of the pluggable test module 630 may be implemented by one or more application specific integrated circuits (ASICs). All or portions of the pluggable test module 630 may be implemented by one or more field programmable gate arrays (FPGAs), or other programmable logic circuits.”), and 
wherein the test-signal routing circuitry is configured to output the type of test signal to the network connector (Jackson, p. 86, “Some or all of the configuration data 756 that defines and controls the operation of the pluggable test module 732/734 may be received from the test manager 740 via the communications link 722/724 and the control transceiver 762.”).
Jackson does not specifically teach the type of test signal is a time-synchronization signal. Jackson teaches a type of test signal including determining latency (Jackson, p. 52, “In order to measure temporal performance parameters such as minimum and maximum latency times and packet arrival rates, each in-band pluggable test module 230 may include a time clock synchronized to a master time clock within the test equipment 210. The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290.” Functional routing between testing equipment pluggable module and network card and the device under test pluggable module and network card, p. 42 “In the exemplary test set-up of FIG. 2, a port on network card 292-1 may communicate with a counterpart port on network card 212 within the test equipment 210 via a pluggable transceiver module 296, communications links 220, and a second pluggable transceiver module 216.”). However, in the same field of endeavor, Tenea teaches a type of test signal is a time-synchronization signal (p. 20, “In operation, test device 102 sends device under test 104 a synchronization message, such as a PTP synchronization message, …” “When in test mode, device under test 104 echoes its local time to test device 102 by periodically sending synchronization messages (the reverse synchronization messages) to the test device 102” And p. 15, “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106.” “Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate “reverse sync” messages for test purposes.”  See p. 50, “Controller 107 can reside anywhere in the network, either as a separate device, or even on one the PTP clocks active in the network. It may be convenient to have controller 107 on the grandmaster device. Thus, controller 107 can be a component of test device 102 or on a node separate from test device 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Achkir to substitute a clock synchronization test signal from Tenea for the test signal from Jackson to expand the testing configurations and thereby measure the quality of the clock of a slave system by using the testing patterns of Tenea.
I.	Regarding dependent claims 11 and 24, Jackson-Tenea-Achkir teaches the network element according to claims 7 and 20, wherein the time-synchronization circuitry is configured be synchronized by the time-synchronization signal (Jackson, p. 52, “The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290. The time synchronization packets may conform, for example, to IEEE (Institute of Electrical and Electronics Engineers) Standard 1588, also known as the Precision Time Protocol.”), and wherein the test-signal routing circuitry is configured to route the test signal from the network connector as an input to the time-synchronization circuitry (p. 54, “When the in-band pluggable test modules 230 communicate with the test manager 240 through the network device 290 … time synchronization packets (if required) communicated between the test modules 230 and the test manager 240 add to the load on the network device 290.” And p. 84, “All or portions of the pluggable test module 630 may be implemented by one or more application specific integrated circuits (ASICs). All or portions of the pluggable test module 630 may be implemented by one or more field programmable gate arrays (FPGAs), or other programmable logic circuits.”). 
Jackson does not specifically teach the test signal is a time synchronization signal. However, in the same field of endeavor, Tenea teaches relay a time-synchronization signal between the network element and the test equipment (p. 20, “In operation, test device 102 sends device under test 104 a synchronization message, such as a PTP synchronization message, …” “When in test mode, device under test 104 echoes its local time to test device 102 by periodically sending synchronization messages (the reverse synchronization messages) to the test device 102” And p. 15, “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106.” “Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate “reverse sync” messages for test purposes.”  See p. 50, “Controller 107 can reside anywhere in the network, either as a separate device, or even on one the PTP clocks active in the network. It may be convenient to have controller 107 on the grandmaster device. Thus, controller 107 can be a component of test device 102 or on a node separate from test device 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Achkir to substitute a time-synchronization signal from Tenea for the type of test signal from Jackson to expand the testing configurations and thereby measure the quality of the clock of a slave system by using the testing patterns of Tenea.
J.	Regarding dependent claims 12 and 25, Jackson-Tenea-Achkir comprises a Small-Factor Pluggable (SFP) connector (Jackson, p. 33, “A variety of pluggable transceiver modules have been developed in accordance with multiple source agreements between competing manufacturers. For example more than 40 different small form-factor pluggable (SFP) transceiver modules are available…” And p.45, “For example, a test module for use in replacement of an SFP+ pluggable transceiver module may have a power consumption less than or equal to 1.5 watts.”).

Claims 2, 8, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Tenea  and Achkir as applied to claims 1, 7, 14 and 20 above, and further in view of Narayanan et al., US 20210218431 A1 (hereafter referred to as Narayanan).
A.	Regarding dependent claims 2 and 15 and 21, Jackson-Tenea-Achkir teaches the pluggable module (the method) according to claims 1 and 14 and 20, as cited above. Jackson-Tenea-Achkir does not specifically teach further comprising a pluggable-module-detection signaling circuit, configured, when plugged into the network port of the network element, to send a transceiver-detection indication over the second connector to the network port. However, in the same field of endeavor, Narayanan teaches further comprising a pluggable-module-detection signaling circuit, configured, when plugged into the network port of the network element, to send a transceiver-detection indication over the second connector to the network port (p. 28, “The method 400 then proceeds to block 404 where the networking device detects the connection of the transceiver device to the port and provides power to the port. In an embodiment, at block 404 and in response to the connection of the transceiver device 300 to the port 206, signals (e.g., Module Present (ModPrsL) control signals) may be generated by the transceiver device 300 and transmitted via the control couplings 211 to the controller processing system 210.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Tenea-Achkir to substitute pluggable-module-detection signaling from Narayanan for the pluggable module from Jackson-Tenea to reduce the possibility that transceiver is faulty and also reduce the amount of time needed to initialize a network device.
B.	Regarding dependent claim 8, Jackson-Tenea-Achkir teaches the network element according to claim 7, as cited above. Jackson-Tenea-Achkir does not specifically teach further comprising a plugged-in detection circuitry, configured to detect a plugged-in indication through the network connector, the plugged-in indication indicating that the pluggable module is plugged into the network connector. However, in the same field of endeavor, Narayanan teaches further comprising a plugged-in detection circuitry, configured to detect a plugged-in indication through the network connector, the plugged-in indication indicating that the pluggable module is plugged into the network connector (p. 28, “The method 400 then proceeds to block 404 where the networking device detects the connection of the transceiver device to the port and provides power to the port. In an embodiment, at block 404 and in response to the connection of the transceiver device 300 to the port 206, signals (e.g., Module Present (ModPrsL) control signals) may be generated by the transceiver device 300 and transmitted via the control couplings 211 to the controller processing system 210.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Tenea-Achkir to substitute pluggable-module-detection signaling from Narayanan for the pluggable module from Jackson-Tenea-Achkir to reduce the possibility that transceiver is faulty and also reduce the amount of time needed to initialize a network device.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jackson and Tenea as applied to claims 1 and 14 above, further in view of Iwasaki, US 10637776 B2 (hereafter referred to as Iwasaki).
A.	Regarding dependent claims 5 and 18, Jackson-Tenea teaches the pluggable module (a method) according to claims 1 and 14, as cited above. Jackson-Tenea does not specifically teach wherein the first connector comprises a coaxial connector. However, in the same filed of endeavor, Iwasaki teaches a pluggable module wherein the first connector comprises a coaxial connector (column 1, lines 53-60; “Small Form-factor Pluggable (SFP) units are standardized units adapted to be inserted within a chassis.” And column 1, lines 53-60; “SFP units may be used with various types of exterior connectors, such as coaxial connectors, optical connectors, and various other types of electrical connectors.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson-Tenea-Achkir to substitute a coaxial connector from Iwasaki for the network connectors from Jackson-Tenea-Achkir to expand the utility to other types of connectors and meet industry standard multi-source agreements associated with SFP units.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottahedin et al., US 20130045014 A1 (hereafter referred to as Mottahedin) in view of Jackson and in view of Tenea and in view of Achkir.
A.	Regarding claim 13, Mottahedin teaches an apparatus (p. 16, “Such testing may require the use of fiber optic cabling 42 and the use of multiple transceivers 40. For example, two ports 22 of host system 20 may be tested using two transceivers 40 and a fiber optic cable 42. The first port 22 may be coupled to the second port 22 using fiber optic cable 42.”), comprising: 
a first network adapter, configured to communicate data packets through a network connector with a first packet-data network (PDN) (p. 16, “For example, two ports 22 of host system 20 may be tested using two transceivers 40 and a fiber optic cable 42. The first port 22 may be coupled to the second port 22 using fiber optic cable 42.”); and 
a second network adapter, configured to communicate data packets with a second PDN (p. 15, “As discussed above, transceiver 40 and host system may interface using electrical interface 24. In certain embodiments, host system 20 includes electrical interface 24 that has a 20-pin connector, and transceiver 40 has an electrical interface capable of coupling with the 20-pin connector.” And p. 11, “In general, host system 20 transmits and receives data over copper network and/or fiber network 32. Transceiver 40 provides connectivity between copper network 30 and fiber optic network 32.”), wherein the first and second network adapters are configured to connect to one another via respective dedicated connectors (p. 14, “Transceiver 40 represents a device operable to facilitate communications between copper network 30 and fiber network 32. Each transceiver 40 may be capable of establishing two or more duplex connections between copper network 30 and fiber network 32. Transceiver 40 may, for example, be a compact SFP transceiver capable of duplex fiber connections to fiber network 32.”), and
 to transfer a type of test signal between one another via the dedicated connectors (p. 17, “Transceiver 60 may facilitate loop-back testing of the physical channels of port 22.”), and 
wherein the first network adapter (p. 31, “p. 31, “At step 402, transceiver module 60 is inserted in at least a two channel port 22 of host system 20.”) comprises: 
plugged-in detection circuitry, configured to detect a plugged-in indication through the network connector, the plugged-in indication indicating that a pluggable module is plugged into the network connector (p. 31, “At step 402, transceiver module 60 is inserted in at least a two channel port 22 of host system 20. Host system 20 may, in turn, attempt to initiate transceiver 60 at step 404. For example, this step may include transmitting an identification request to identification module 76 over the appropriate pins of electrical interfaces 24 and 66.” “In some embodiments, identification module 76 may also identify its purpose to host system 20.”); and 
test-signal routing circuitry, configured to route the type of test signal via the network connector responsively to the plugged-in indication (p. 32, “If the identity is recognized, then the identity of transceiver 60 is approved.” And p. 34, “At step 416, a testing procedure may be initiated. A testing procedure may include transmitting information on channel 1 at step 418 and then determining whether information was received on channel 2 at step 420.”  Also p. 37, “In addition, the test procedure described is only an example of a testing procedure that may be used and the teachings of the present disclosure are intended to encompass any number and types of tests that may be appropriate to test the functionality of host system 20 using transceiver 60, including burn-in and other forms of testing.”), so as to communicate the type of test  signal between the network element and the pluggable module (p. 17, “In particular, transceiver module 60 represents a device operable to facilitate testing of at least two channels of port 22 in host system 20. Transceiver 60 may facilitate loop-back testing of the physical channels of port 22.”). 
Mottahedin does not specifically teach wherein the first network adapter comprises: time-synchronization circuitry, configured to time-synchronize the network adapter using the time-synchronization signal and a type of test-signal is time-synchronization signal. However, in the same field of endeavor, Jackson teaches wherein the first network adapter (p. 42, “However, in the test set-up of FIG. 2, the ports on network cards 292-2 and 292-3 may communicate with pluggable test modules 230 installed on the network cards 292-2 and 292-3 in replacement of, or instead of, pluggable transceiver modules.” And p. 47, “The in-band pluggable test modules 230 may transmit and receive test traffic via the network device 290.”) comprises: time-synchronization circuitry, configured to time-synchronize the network adapter using the time-synchronization signal (Jackson, p. 52, “The time clocks within the in-band pluggable test modules 230 may be synchronized by exchanging synchronization packets with the test equipment 210 via the network device 290. The time synchronization packets may conform, for example, to IEEE (Institute of Electrical and Electronics Engineers) Standard 1588, also known as the Precision Time Protocol.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottahedin to substitute a network adapter with clock synchronization from Jackson for the clock in Mottahedin to ensure accurate test results and improve the quality of the clock of a slave system. 
However, in the same field of endeavor, Tenea teaches a type of test signal is a time-synchronization signal (p. 20, “In operation, test device 102 sends device under test 104 a synchronization message, such as a PTP synchronization message, …” “When in test mode, device under test 104 echoes its local time to test device 102 by periodically sending synchronization messages (the reverse synchronization messages) to the test device 102” And p. 15, “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106.” “Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate “reverse sync” messages for test purposes.”  See p. 50, “Controller 107 can reside anywhere in the network, either as a separate device, or even on one the PTP clocks active in the network. It may be convenient to have controller 107 on the grandmaster device. Thus, controller 107 can be a component of test device 102 or on a node separate from test device 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottahedin-Jackson to substitute a clock synchronization test signal from Tenea for the test signal from Mottahedin-Jackson to expand the testing configurations and thereby measure the quality of the clock of a slave system by using the testing patterns of Tenea.
Mottahedin-Jackson-Tenea does not specifically teach the network connector of a mechanical cage of a network element associated with the first PDN and a pluggable module including a mechanical cage connector is plugged into the network connector. However, in the same field of endeavor, Achkir teaches the network connector of a mechanical cage of a network element associated with the first PDN (p. 43, “The host cage system 60 may include, for example, a connector cover and connector reflow mount fabricated with the host, and configured for receiving one or more transceiver modules (e.g., CFP2 module). At least a first portion 52 of the test module 50 is configured for insertion into the cage 60 mounted on the line card 62.”) and a pluggable module including a mechanical cage connector is plugged into the network connector (p. 42, “The first portion 52 of the test module may be configured to fit within any standard module form factor, including for example XFP, SFP, SFP+, CSFP, QSFP+, CFP2, CFP4, or any other current or future pluggable module form factor standard.”). It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify Mottahedin-Jackson-Tenea to substitute new test module from Achkir for the small factor pluggable from Mottahedin-Jackson-Tenea to enable testing at reduced cost and be adaptable to multiple customer sites.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sylvanin Nadeau et al., WO 2014138936 A1, teaches each test device can take the form of a pluggable device for insertion inside the cage of an optical module (such as one providing a Small Form-Factor (SFP) interface), or as a separate device to be used as an extension of the optical module that is to be inserted between the equipment connectors and the optical module.
Marco Mascitto, US 9549234 B1, teaches an Small Factor Pluggable (SFP) cage 172 can be mounted on the printed circuit board (PCB)  for receiving an SFP unit. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452